

115 S1559 IS: Hearing Small Businesses Act of 2017
U.S. Senate
2017-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1559IN THE SENATE OF THE UNITED STATESJuly 13, 2017Mr. Risch introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo ensure a complete analysis of the potential impacts of rules on small entities.
	
 1.Short titleThis Act may be cited as the Hearing Small Businesses Act of 2017. 2.Expansion of covered agencies under the Regulatory Flexibility ActSection 609 of title 5, United States Code, is amended—
 (1)in subsection (b), in the matter preceding paragraph (1), by striking an initial regulatory flexibility analysis which a covered agency is required to conduct by this chapter and inserting a proposed rule or interim final rule for which a covered agency is required to conduct an initial regulatory flexibility analysis by this chapter; and
 (2)in subsection (d)— (A)in paragraph (2), by striking and at the end;
 (B)in paragraph (3), by striking the period at the end and inserting a semicolon; and (C)by adding at the end the following:
					
 (4)the United States Fish and Wildlife Service; and (5)the Internal Revenue Service..